 

Exhibit 10.2

[tv487731_ex10-2img1.jpg] 

*0000010011855-0001095502202018* PROMISSORY NOTE Principal $9,000,000.00 Loan
Date 02-20-2018 Maturity 01-26-2019 Loan No 10011B55-0001 Call / Coll 0510 /
0090 Account Officer 444 Initiate References in the boxes above are for Lender’s
use only and do not limit the applicability of this document to any particular
loan or item Any item above containing “***” has been omitted due to text length
limitations. Borrower: RW HOLDINGS NNN REIT, INC.; RICH UNCLES Lender: PACIFIC
MERCANTILE BANK NNN OPERATING PARTNERSHIP, LP; and RICH NEWPORT BEACH UNCLES NNN
LP, LLC 450 NEWPORT CENTER DRIVE, STE. 250 3090 BRISTOL STREET, SUITE 550
NEWPORT BEACH, CA 92660 COSTA MESA, CA 92626 Principal Amount: $9,000,000.00
Date of Note: February 20, 2018 PROMISE TO PAY. RW HOLDINGS NNN REIT, INC.; RICH
UNCLES NNN OPERATING PARTNERSHIP, LP; and RICH UNCLES NNN LP, LLC (“Borrower”)
jointly and severally promise to pay to PACIFIC MERCANTILE BANK (“Lender”), or
order, In lawful money of the United States of America, the principal amount of
Nine Million & 00/100 Dollars ($9,000,000.00) or so much as may be outstanding,
together with interest on the unpaid outstanding principal balance of each
advance. Interest shall be calculated from the date of each advance until
repayment of each advance. PAYMENT. Borrower will pay this loan in one payment
of all outstanding principal plus all accrued unpaid interest on January 26,
2019. In addition, Borrower will pay regular monthly payments of all accrued
unpaid interest due as of each payment date, beginning February 26, 2018, with
all subsequent interest payments to be due on the same day of each month after
that. Unless otherwise agreed or required by applicable law, payments will be
applied first to any accrued unpaid interest; then to principal; then to any
unpaid collection costs; and then to any late charges. Borrower will pay Lender
at Lender’s address shown above or at such other place as Lender may designate
in writing. VARIABLE INTEREST RATE. The interest rate on this Note is subject to
change from time to time based on changes in an independent index which is the
highest rate on corporate loans posted by at least 75% of the USA’s thirty (30)
largest banks known as The Wall Street Journal Prime Rate as published in The
Wall Street Journal (the “Index”). The Index is not necessarily the lowest rate
charged by Lender on its loans. If the Index becomes unavailable during the term
of this loan, Lender may designate a substitute index after notifying Borrower.
Lender will tell Borrower the current index rate upon Borrower’s request. The
interest rate change will not occur more often than each day. Borrower
understands that Lender may make loans based on other rates as well. The index
currently is 4.500% per annum, interest on the unpaid principal balance of this
Note will be calculated as described in the “INTEREST CALCULATION METHOD”
paragraph using a rate of 1.000 percentage point over the Index, resulting in an
Initial rate of 5.500%. NOTICE: Under no circumstances will the interest rate on
this Note be more than the maximum rate allowed by applicable law. INTEREST
CALCULATION METHOD. Interest on this Note is computed on a 365/360 basis; that
is, by applying the ratio of the interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. All interest payable under this
Note is computed using this method. PREPAYMENT; MINIMUM INTEREST CHARGE.
Borrower agrees that all loan fees and other prepaid finance charges are earned
fully as of the date of the loan and will not be subject to refund upon early
payment (whether voluntary or as a result of default), except as otherwise
required by law. In any event, even upon full prepayment of this Note, Borrower
understands that Lender is entitled to a minimum interest charge of $100.00.
Other than Borrower’s obligation to pay any minimum interest charge, Borrower
may pay without penalty all or a portion of the amount owed earlier than it is
due. Early payments will not, unless agreed to by Lender in writing, relieve
Borrower of Borrower’s obligation to continue to make payments of accrued unpaid
Interest. Rather, early payments will reduce the principal balance due.
Borrower. agrees not to send Lender payments marked “paid in full”, “without
recourse”, or similar language. If Borrower sands such a payment, Lender may
accept it without losing any of Lender’s rights under this Note, and Borrower
will remain obligated to pay any further amount owed to Lender. All written
communications concerning disputed amounts, Including any check or other payment
Instrument that Indicates that the payment constitutes “payment In full” of the
amount owed or that is tendered with other conditions or limitations or as full
satisfaction of a disputed amount must be mailed or delivered to: Pacific
Mercantile Bank, Note Department, 949 South Coast Drive, 3rd Floor Costa Mesa,
CA 92626. LATE CHARGE. If a payment is 11 days or more late, Borrower will be
charged 5.000% of the unpaid portion of the regularly scheduled payment or
$5.00, whichever is greater. INTEREST AFTER DEFAULT. Upon default, the interest
rate on this Note shall, if permitted under applicable law, immediately increase
by adding an additional 6.000 percentage point margin (“Default Rate Margin”).
The Default Rate Margin shall also apply to each succeeding interest rate change
that would have applied had there been no default. DEFAULT. Each of the
following shall constitute an event of default (“Event of Default”) under this
Note: Payment Default. Borrower fails to make any payment when due under this
Note. Other Defaults. Borrower fails to comply with or to perform any other
term, obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.
Default in Favor of Third Parties. Borrower or any Grantor defaults under any
[ban, extension of credit, security agreement, purchase or sales agreement, or
any other agreement, in favor of any other creditor or person that may
materially affect any of Borrower’s property or Borrower’s ability to repay this
Note or perform Borrower’s obligations under this Note or any of the related
documents. False Statements. Any warranty, representation or statement made or
furnished to Lender by Borrower or on Borrower’s behalf under this Note or the
related documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter. Insolvency. The dissolution or termination of Borrower’s existence
as a going business or the death of any partner, the insolvency of Borrower, the
appointment of a receiver for any part of Borrower’s property, any assignment
for the benefit of creditors, any type of creditor workout, or the commencement
of any proceeding under any bankruptcy or Insolvency laws by or against
Borrower. Creditor or Forfeiture Proceedings. Commencement of foreclosure or
forfeiture proceedings, whether by judicial proceeding, self-help,

 

 

[tv487731_ex10-2img2.jpg]

Loan No: 10011855-0001 PROMISSORY NOTE (Continued) Page 2 repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan, This Includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute. Events Affecting Guarantor. Any of the preceding events occurs with
respect to any Guarantor of any of the indebtedness or any Guarantor dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note. Events Affecting
General Partner of Borrower. Any of the preceding events occurs with respect to
any general partner of Borrower or any general partner dies or becomes
Incompetent. Change In Ownership. The resignation or expulsion of any general
partner with an ownership interest of twenty-five percent (25%) or more in
Borrower. Any change in ownership of twenty-five percent (25%) or more of the
common stock of Borrower. Adverse Change. A material adverse change occurs in
Borrower’s financial condition, or Lender believes the prospect of payment or
performance of this Note is Impaired. Insecurity. Lender in good faith believes
Itself insecure. Cure Provisions, if any default. other than a default in
payment, is curable and if Borrower has not been given a notice of a breach of
the same provision of this Note within the preceding twelve (12) months, It may
be cured if Borrower, after Lender sends written notice to Borrower demanding
cure of such default: (1) cures the default within thirty (30) days; or (2) if
the cure requires more than thirty (30) days, immediately initiates steps which
Lender deems In Lender’s sole discretion to be sufficient to cure the default
and thereafter continues and completes all reasonable and necessary steps
sufficient to produce compliance as soon as reasonably practical. LENDER’S
RIGHTS. Upon default, Lender may declare the entire unpaid principal balance
under this Note and all accrued unpaid interest immediately due, and then
Borrower will pay that amount. ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay
someone else to help collect this Note if Borrower does not pay. Borrower will
pay Lender that amount. This includes, subject to any limits under applicable
law, Lender’s attorneys’ fees and Lender’s legal expenses, whether or not there
Is a lawsuit, Including attorneys’ fees, expenses for bankruptcy proceedings
(including efforts to modify or vacate any automatic stay or injunction), and
appeals. Borrower also will pay any court costs, in addition to all other sums
provided bylaw. GOVERNING LAW. This Note will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of California without regard to its conflicts of law provisions.
This Note has been accepted by Lender in the State of California. CHOICE OF
VENUE, if there is a lawsuit, Borrower agrees upon Lender’s request to submit to
the jurisdiction of the courts of ORANGE County, State of California. DISHONORED
ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower makes a
payment on Borrower’s loan and the check or preauthorized charge with which
Borrower pays is later dishonored: COLLATERAL. This loan is unsecured. LINE OF
CREDIT. This Note evidences a revolving line of credit. Advances under, this
Note may be requested only in writing by Borrower or as provided in this
paragraph. All communications, instructions, or directions by telephone or
otherwise to Lender are to be directed to Lender’s office shown above. The
following person or persons are authorized to request advances and authorize
payments under the line of credit until Lender receives from Borrower, at
Lender’s address shown above, written notice of revocation of such authority:
(1) HAROLD C. HOFER, CEO/President of RW HOLDINGS NNN REIT, INC.; JOHN H. DAVIS,
CFO of RW HOLDINGS NNN REIT, INC.; JEAN CHI EN HO, SECRETARY OF RW HOLDINGS NNN
REIT, INC.; (2} HAROLD C. HOFER, CEO/President of RW HOLDINGS NNN REIT, INC.,
JOHN H. DAVIS, CFO of RW HOLDINGS NNN REIT, INC.; JEAN CHI EN HO, SECRETARY of
RW HOLDINGS NNN REIT, INC., General Partner of RICH UNCLES NNN OPERATING
PARTNERSHIP, LP; and (3) HAROLD C. HOFER, CEO/President of RW HOLDINGS NNN REIT,
INC., JOHN H. DAVIS, CFO of RW HOLDINGS NNN REIT, INC.; JEAN CHI EN HO,
SECRETARY OF RW HOLDINGS NNN REIT, INC., Member of RICH UNCLES NNN LP, LLC.
Borrower agrees to be liable for all sums either: (A) advanced in accordance
with the instructions of an authorized person or (B) credited to any of
Borrowers accounts with Lender. The unpaid principal balance owing on this Note
at any time may be evidenced by endorsements on this Note or by Lender’s
internal records, including daily computer print-outs. ARBITRATION. WAIVER OF
RIGHT TO TRIAL BY JURY; JUDICIAL REFERENCE IN THE EVENT OF JURY TRIAL WAIVER
UNENFORCEABILITY. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY WAIVES ANY RIGHT
TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, OR CAUSE OF ACTION (1) ARISING
UNDER THIS AGREEMENT, THE OTHER RELATED DOCUMENTS, OR ANY OTHER INSTRUMENT,
DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH, OR (2) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO OR ANY OF THEM WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT,OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE
TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE; AND
EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION, OR
CAUSE OF ACTION SHALL BE DECIDED. BY COURT TRIAL WITHOUT A JURY. NOTWITHSTANDING
THE FOREGOING TO THE: CONTRARY, IN THE EVENT THAT THE JURY TRIAL WAIVER
CONTAINED HEREIN SHALL BE HELD OR DEEMED TO BE UNENFORCEABLE, EACH PARTY HERETO
HEREBY EXPRESSLY AGREES TO SUBMIT TO JUDICIAL REFERENCE ANY CLAIM, DEMAND,
ACTION, OR CAUSE OF ACTION ARISING HEREUNDER FOR WHICH A JURY TRIAL WOULD
OTHERWISE BE APPLICABLE OR AVAILABLE. PURSUANT TO SUCH JUDICIAL REFERENCE, THE
PARTIES AGREE TO THE APPOINTMENT OF A SINGLE REFEREE AND SHALL USE THEIR BEST
EFFORTS TO AGREE ON THE SELECTION OF A REFEREE. IF THE PARTIES ARE UNABLE TO
AGREE ON A SINGLE REFEREE, A REFEREE SHALL BE APPOINTED BY THE COURT TO HEAR ANY
DISPUTES HEREUNDER IN LIEU OF ANY SUCH JURY TRIAL. EACH PARTY ACKNOWLEDGES AND
AGREES THAT THE APPOINTED REFEREE SHALL HAVE THE POWER TO DECIDE ALL ISSUES IN
THE APPLICABLE ACTION OR PROCEEDING, WHETHER OF FACT. OR LAW, AND SHALL REPORT A
STATEMENT OF DECISION THEREON; PROVIDED, HOWEVER, THAT ANY MATTERS WHICH WOULD
NOT OTHERWISE BE THE SUBJECT OF A JURY TRIAL WILL BE UNAFFECTED BY THIS WAIVER
AND THE AGREEMENTS CONTAINED HEREIN. THE PARTIES HERETO HEREBY AGREE THAT THE
PROVISIONS CONTAINED HEREIN HAVE BEEN FAIRLY NEGOTIATED ON AN ARM’S-LENGTH
BASIS, WITH BOTH SIDES AGREEING TO THE SAME KNOWINGLY AND BEING AFFORDED THE
OPPORTUNITY TO HAVE THEIR RESPECTIVE LEGAL COUNSEL CONSENT TO THE MATTERS
CONTAINED HEREIN. ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART:
OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY AND THE
AGREEMENTS CONTAINED HEREIN REGARDING THE APPLICATION OF JUDICIAL REFERENCE IN
THE EVENT OF THE INVALIDITY OF SUCH JURY TRIAL WAIVER. Borrower and Lender have
each ssinitialed this Section to further indicate their awareness and acceptance
of each and every provision hereof.



 

 

[tv487731_ex10-2img3.jpg] 

PROMISSORY NOTE Loan No: 10011855-0001 (Continued) Page 3 Initial Here Lenders
Initial BORROWER’S AUTOMATED PAYMENT FROM OPERATING ACCOUNT, During the entire
term of this Loan, Borrower will maintain its business operating deposit
accounts with Lender. Further, Borrower will authorize Lender to initiate
automated loan payment transactions and will sign documentation prior to or in
conjunction with funding which will authorize Lender’s initiation of automated
payments from its operating account to cover all amounts due under the Loan. In
the event that Borrower fails to maintain such operating deposit account(s)
and/or maintain automated loan payments, Borrower’s interest rate on the Loan;
at Lender’s discretion, shall increase by 0.25% for the remaining term of the
Loan. PRIOR NOTE. This Promissory Note supersedes and replaces Promissory Note
dated June 7, 2016 in the original principal amount of $12,000,000.00 in favor
of Rich Uncles NNN Operating Partnership, LP. SUCCESSOR INTERESTS. The terms of
this Note shall be binding upon Borrower, and upon Borrower’s heirs, personal
representatives, successors and assigns, and shall inure to the benefit of
Lender and its successors and assigns. GENERAL PROVISIONS. If any part of this
Note cannot be enforced, this fact will not affect the rest of the Note. Lender
may delay or forgo enforcing any of its rights or remedies under this Note
without losing them. Each Borrower understands and agrees that, with or without
notice to Borrower, Lender may with respect to: any other Borrower, (a) make one
or more additional secured or unsecured loans or otherwise extend additional
credit; (b) alter, compromise, renew, extend, accelerate, or otherwise change
one or more times the time for payment or other terms of any indebtedness,
including increases and decreases of the rate of interest on the indebtedness;
(c) exchange, enforce, waive, subordinate, fall or decide not to perfect, and
release any security, with or without the substitution of new collateral; (d)
apply such security and direct the order or manner of sale thereof, including
without limitation, any non-judicial sale permitted by the terms of the
controlling security agreements, as Lender in its discretion may determine; (e)
release, substitute, agree not to sue, or deal with any one or more of
Borrower’s sureties, endorsers, or other guarantors on any terms or in any
manner Lender may choose; and (f) determine how, when and what application of
payments and credits shall be made on any other Indebtedness owing by such other
Borrower. Borrower and any other person who signs, guarantees or endorses this
Note, to the extent allowed by law, waive any applicable statute of limitations,
presentment, demand for payment, and notice of dishonor. Upon any change in the
terms of this Note, and unless otherwise expressly stated in writing, no party
who signs this Note, whether as maker, guarantor, accommodation maker or
endorser, shall be released from liability. All such parties agree that Lender
may renew or extend (repeatedly and for any length of time) this loan or release
any party, partner, or guarantor or collateral; or impair, fall to realize upon
or perfect Lender’s security interest in the collateral; and take any other
action deemed necessary by Lender without the consent of or notice to anyone.
All such parties also agree that Lender may modify this loan without the consent
of or notice to anyone other than the party with whom the modification is made.
The obligations under this Note are joint and several. PRIOR TO SIGNING THIS
NOTE, EACH BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF THIS NOTE,
INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. EACH BORROWER AGREES TO THE
TERMS OF THE NOTE. BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS
PROMISSORY NOTE. BORROWER: RW HOLDINGS NNN REIT, INC. By: HAROLD C. HOFER,
CEO/President of RW HOLDINGS NNN REIT, INC. RICH UNCLES NNN OPERATING
PARTNERSHIP, LP RW HOLDINGS NNN REIT, INC., General Partner of RICH UNCLES NNN
OPERATING PARTNERSHIP, LP By: HAROLD C. HOFER, CEO/President of RW HOLDINGS NNN
REIT, INC. RICH UNCLES NNN LP, LLC RW HOLDINGS NNN REIT, INC., Member of RICH
UNCLES NNN LP, LLC By: HAROLD C. HOFER, CEO/President of RW HOLDINGS NNN REIT,
INC.

 

 